Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s election without traverse of species elections of SEQ ID NO:152, 466, 1325, 1326, and 1560-1565 in the reply filed on July 26, 2022 is acknowledged.
Upon search and reconsideration, the restriction between species is withdrawn.
Claims 61-64 and 187-206 are currently pending and are under examination.
Benefit of priority is to May 12, 2018.

The disclosure is objected to because of the following informalities:
Sequences without sequence identification numbers are found at page 53, line 16 and Table 12.2 at page 178.  
Appropriate correction is required.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 197 and 202 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 197 lacks antecedent basis in Claim 190 because Claim 190 makes no mention of the B2M surface protein.
Claim 202 refers to the Cas9 nuclease optionally being a Streptococcus pyrogenes Cas9 nuclease. It is not clear if it is intended that the Cas9 nuclease is a S. pyrogenes Cas9 nuclease, or if this optional language is even a limitation to the claim.


The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Applicants have robustly patented similar claims though a separate US line of applications from the instant National Stage 371 application. All of the listed patent/application documents below derive from the same 9 provisional applications and therefore have the same effective filing date.
MPEP 804IB1(a)(b):
a) Effective U.S. Filing Date
Where there are two or more original applications (applications which are not reissue applications - see MPEP § 201.02) with conflicting (i.e., patentably indistinct) claims, it may be necessary to determine which application has the earliest effective U.S. filing date, i.e., is the "earliest-filed application."
The effective U.S. filing date of an original application is the earliest of:
(1) The actual filing date of the application; or
(2) The filing date of the earliest application for which the application is entitled to the benefit of an earlier filing date under 35 U.S.C. 120, 121, 365(c), or 386(c) as to such conflicting claims.
For example, where two original applications are entitled to the benefit of the same U.S. nonprovisional application under 35 U.S.C. 120, 121, 365(c), or 386(c), if all the conflicting claims of one of the applications are not appropriately supported in the parent application (and therefore, not entitled to the benefit of the filing date of the parent application), while the conflicting claims of the second application are appropriately supported in the parent application (and therefore, entitled to the benefit of the filing date of the parent application), then the second application has the earlier effective U.S. filing date.
The effective U.S. filing date of a reissue application for purposes of nonstatutory double patenting analysis is the effective U.S. filing date of original application that resulted in the patent for which reissue is sought.
Benefit claims under 35 U.S.C. 119(e) and foreign priority claims under 35 U.S.C. 119(a)-(d) or (f), 365(a) or (b), or 386(a) or (b) are not taken into account when determining the term of an issued patent (see 35 U.S.C. 154(a)(2) and (a)(3)), and therefore, are not taken into account in determining which application is the earliest-filed application.

(b) Provisional nonstatutory double patenting rejection is the only rejection remaining in an application

(i) Application has earliest effective U.S. filing date
If a provisional nonstatutory double patenting rejection is the only rejection remaining in an application having the earliest effective U.S. filing date (taking into account any benefit under 35 U.S.C. 120, 121, 365(c), or 386(c)) with respect to the conflicting claims) compared to the reference application(s), the examiner should withdraw the rejection in the application having the earliest effective U.S. filing date and permit that application to issue as a patent, thereby converting the "provisional" nonstatutory double patenting rejection in the other application(s) into a nonstatutory double patenting rejection when the application with the earliest U.S. effective filing date issues as a patent.

(ii) Applications have the same effective U.S. filing date
If both applications are actually filed on the same day, or are entitled to the same earliest effective filing date taking into account any benefit under 35 U.S.C. 120, 121, 365(c), or 386(c)) with respect to the conflicting claims (see paragraph (a) Effective U.S. filing date, above) the provisional nonstatutory double patenting rejection made in each application should be maintained until the rejection is overcome. Applicant can overcome a provisional nonstatutory double patenting rejection in an application by either filing a reply showing that the claims subject to the provisional nonstatutory double patenting rejections are patentably distinct or filing a terminal disclaimer in the pending application.


Conflicting Claims: T cells and Populations of T cells having a disrupted TRAC gene (such as at SEQ ID NO: 76) and/or B2M gene (such as at SEQ ID NO: 1560-1565) , TRAC gRNA SEQ ID NO: 152, B2M gRNA SEQ ID NO: 466, with insertion of nucleic acid encoding CAR.	

Claims 61-64 and 187-206 are rejected on the ground of nonstatutory double patenting as being unpatentable over:
Claims 1-29 of U.S Patent No. 10,729,725;
Claims 1-11 of U.S. Patent No. 10,736,919;
Claims 1-29 of U.S. Patent No. 10,881,689;
Claims 1-24 of U.S Patent No. 11,071.755; and
Claims 1-14 of U.S Patent No. 11,166,985 (the CAR is made by the T cell)

Claims 61-64 and 187-206 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over:
Claim 19 of copending Application No. 17/491,753 (allowed);
Claim 19 of copending Application No. 17/491,757; and
Claim 19 of copending Application No. 17/491,761.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.



Conflicting Claims: Method of making T cells and Populations of T cells having a disrupted TRAC gene (such as at SEQ ID NO: 76) and/or B2M gene (such as at SEQ ID NO: 1560-1565) , TRAC gRNA SEQ ID NO: 152, B2M gRNA SEQ ID NO: 466, with insertion of nucleic acid encoding CAR.	

Claims 61-64 and 187-206 are rejected on the ground of nonstatutory double patenting as being unpatentable over:
 Claims 1-6 of U.S. Patent No. 10,857,184; 
Claims 1-20 of U.S Patent No.11,135,247;
Claims 1-13 of U.S Patent No. 11,013,767; and
Claims 1-19 of U.S Patent No. 11,191,783.

Claims 61-64 and 187-206 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over:
Claims 20 of copending Application No. 17/491,753 (allowed);
Claim 20 of copending Application No. 17/491,757; and
Claims 20 of copending Application No. 17/491,761.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Conflicting Claims: Method of treating cancer by administering the T cells and Populations of T cells having a disrupted TRAC gene (such as at SEQ ID NO: 76) and/or B2M gene (such as at SEQ ID NO: 1560-1565), TRAC gRNA SEQ ID NO: 152, B2M gRNA SEQ ID NO: 466, with insertion of nucleic acid encoding CAR.	
	
	
Claims 61-64 and 187-206 are rejected on the ground of nonstatutory double patenting as being unpatentable over:
Claims 1-19 of U.S Patent No. 11,202,802;
Claims 1-20 of U.S Patent No. 11,207,351; and
Claims 1-29 of U.S Patent No.11,298,378.

Claims 61-64 and 187-206 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over:
Claims 1-18 of copending Application No. 17/491,753 (allowed);
Claim 1-18 of copending Application No. 17/491,757; and
Claims 1-18 of copending Application No. 17/491,761.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Although the claims at issue are not identical, they are not patentably distinct from each other because the conflicting claims are overlapping in subject matter through a separate US line of applications from the instant National Stage 371 application.  While US restriction practice may restrict between products, method of making the product, and method of using the product, the restriction in national stage applications such as this instant application SN 16/613,057 does not separate between the products, method of making the product, and method of using the product unless lack of unity may be shown between the products, method of making the product, and method of using the product. Thus, all of the instant claims drawn to the T cells, method of making the T cells, and methods of using the T cells in the treatment of cancer are considered patentably indistinct from the individuals claims to the T cells (Claims 61, 62, 187-197, 206), the method of making the T cells (Claims 63, 64, 199-205), and the method of using the T cells in the treatment of cancer (even though a claim to this method is not presented in this instant SN ‘057).
As noted above, the T cells having a disrupted TRAC gene (at SEQ ID NO: 76) and/or B2M gene (such as at SEQ ID NO: 1560-1565), TRAC gRNA SEQ ID NO: 152, B2M gRNA SEQ ID NO: 466, with insertion of nucleic acid encoding CAR. Therefore, the instant claims and the patented and unpatented claims listed above are co-extensive and patentably indistinct. 

Comments:
	The novelty of the T cells is that the T cells comprise genetically engineered human T cells having a disrupted TRAC gene, which comprises a deletion of a specific fragment, i.e., SEQ ID NO:76. As taught in the instant application, the fragment of SEQ ID NO:76 is the target site of TRAC guide RNA (gRNA) EXON1_T32 (SEQ ID NO: 152). Example 1 and Table 4. This TRAC gRNA was identified by screening as many as 76 TRAC gRNAs targeting different sites within the TRAC gene. While showing a low on-site editing efficiency in HEK293T cells (Indel%: 0.2; see Table 4), EXON1_T32 showed unexpectedly high on-site gene editing efficiency rate in primary T cells (i.e., 89%; see page 156, lines 29-32) and unexpectedly low off-site editing rate (<0.5%; see page 124, lines 16-19). Targeting SEQ ID NO:76 in the TRAC gene using gRNA EXON1_T32 led to deletion of the SEQ ID NO:76 fragment in the resultant disrupted TRAC gene, for insertion of the CAR expression cassette.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAREN COCHRANE CARLSON whose telephone number is (571)272-0946. The examiner can normally be reached Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath Rao can be reached on 571-272-0939. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KAREN COCHRANE CARLSON/           Primary Examiner, Art Unit 1656